 
 
I 
111th CONGRESS 1st Session 
H. R. 1692 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2009 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Consumer Product Safety Improvement Act to exempt ordinary books from the lead limit in such Act. 
 
 
1.FindingsCongress finds that— 
(1)the Consumer Product Safety Improvement Act of 2008 (CPSIA) sought to protect children from the dangers associated with products containing unreasonable levels of lead, by imposing lead standards and testing requirements; 
(2)the Consumer Product Safety Commission has interpreted the Act to apply to all children’s books; 
(3)the Act was not intended to apply to ordinary books—those books that are published on paper or cardboard, printed by conventional publishing methods, intended to be read, and lacking inherent play value; 
(4)comprehensive testing by accredited laboratories of finished books and their component materials has found total lead content at levels considered non-detectable, or 10 ppm, well below the thresholds in CPSIA; 
(5)the book manufacturing process is now standardized across the United States and much of the world, does not add lead to the component materials, and is specialized such that the book manufacturing equipment is not generally used for other types of manufacturing, avoiding the potential for cross-contamination; 
(6)the largest publishers in the United States do not use lead-based chemicals or other materials in the manufacturing of ordinary books, in accordance with standards promulgated by the Coalition of Northeastern Governors; 
(7)the Centers for Disease Control and Prevention have determined there is minimal risk to children from lead in ordinary books; 
(8)reading books is critical to child development and education and schools and libraries operating under limited budgets provide millions of children with free access to ordinary books, and yet despite the lack of evidence that their books contain harmful levels of lead, libraries and other organizations have to restrict access to children’s books due to the burdens and uncertainties associated with CPSIA’s new lead levels and testing requirements. 
2.Exemption for ordinary booksSection 101 of the Consumer Product Safety Improvement Act (15 U.S.C. 1278a) is amended by adding at the end the following: 
 
(h)Exclusion for ordinary books 
(1)In generalThe limits established under subsection (a) shall not apply to ordinary books. 
(2)Definition of ordinary booksAs used in this subsection, the term ordinary books means books published on paper or cardboard, printed by conventional publishing methods, intended to be read, and lacking inherent play value. . 
 
